



Exhibit 10.28
cdea01.jpg [cdea01.jpg]




SEPARATION AND RELEASE OF CLAIMS AGREEMENT


THIS SEPARATION AND RELEASE OF CLAIMS AGREEMENT (this “Agreement”) is entered
into by and between Peter C. Mitchell (“Employee” or “You”) and Coeur Mining,
Inc. (“Company”).
RECITALS
A.Employee has been employed by the Company. Employee’s employment will be
terminated effective December 31, 2018 (the “Separation Date”). Employee’s last
date of work will be on the Separation Date.
B.Employee and the Company desire to resolve any and all disputes that may
exist, whether known or unknown, between them, including, but not limited to,
disputes relating to Employee’s employment with the Company and the termination
of that employment relationship.
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements set forth herein and in the Supplemental Waiver and Release
Agreement (“Supplemental Release”), attached hereto as Exhibit A, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, You and Company agree as follows:
AGREEMENT
1.Effective Date. This Agreement is effective on the eighth day following the
Employee signing this Agreement, provided that You do not revoke your execution
of this Agreement as provided in Paragraph 3 below.
2.Consideration Period. Employee is hereby given 21 days from receipt of this
Agreement in which to consider and consult with an attorney regarding this
Agreement. The Company hereby advises You to consult with an attorney before
signing this Agreement.
3.Revocation Period. Employee has seven (7) days from the date on which You sign
this Agreement to revoke this Agreement by providing written notice (by fax,
mail, or hand delivery or electronic mail) of Your revocation to:
Emilie Schouten, Senior Vice President, Human Resources
Coeur Mining, Inc.
104 S. Michigan Avenue Suite 900
Chicago, IL 60603
Fax: (312) 489-5898
E-mail: eschouten@coeur.com
Employee’s revocation, to be effective, must be received by the above-named
person by the end of the seventh day after You sign this Agreement. This
Agreement becomes effective on the eighth day after You sign this Agreement,
providing that You have not revoked this Agreement as provided above.
4.Termination of Employment: Your employment with the Company terminates on the
Separation Date. Between the date this agreement is signed by all parties and
the Separation Date, Employee will provide support and transition of duties and
applicable documents to the respective areas. Employee must agree to support the
transition in order to receive the benefits provided in Paragraph 5.
5.Separation Assistance. Upon signing, returning, and not revoking and the
Company countersigning this Agreement and the Supplemental Release, You will
receive the payments and/or benefits described below, subject to Section 5(f):
(a)Health Insurance. In consideration for Your promises and covenants contained
in this Agreement and the Supplemental Release, Company agrees to subsidize the
cost of health insurance benefits through COBRA coverage by covering the
employer paid portion of Your COBRA election for continuation of Your medical
coverage for up to





--------------------------------------------------------------------------------





Twelve (12) months after your medical coverage ends due to the termination of
your employment. If You wish to enroll in COBRA continuation medical coverage,
You must complete all paperwork necessary to elect COBRA coverage. You
understand that this will not be done by the Company. If You fail to elect COBRA
coverage or make a payment, the Company has no further duties with respect to
health insurance. Under federal law, COBRA coverage normally lasts no more than
a maximum of 18 months or until you become covered by new health care coverage.
(b)Other Payments. In addition to Section 5(a) above, the Company has agreed to
provide You with an incentive payment pursuant to the Company’s Annual Incentive
Plan for the fiscal year ending December 31, 2018 (determined in accordance with
customary Company practices), payable in a lump sum on the date all other
executive officers of the Company receive Annual Incentive Plan payments for the
fiscal year ending December 31, 2018.
(c)Equity Awards. In addition to Sections 5(a) and 5(b) above, (i) in respect of
performance share units awarded to You in early 2016 for the three-year
performance period from January 1, 2016 through December 31, 2018 (the “2016
PSUs”), You will receive shares of Company common stock corresponding to actual
Company performance results as certified by the Compensation and Leadership
Development Committee of the Board in early 2019, issuable on the date all other
executive officers of the Company are issued shares in respect of the 2016 PSUs,
and (ii) on the Separation Date (A) all unvested restricted stock issued to You
under the Company’s long-term incentive plans shall vest and (B) shares of
Company common stock shall be issued to You in respect of certain outstanding
performance share unit awards under the Company’s long-term incentive plans, in
the case of (A) and (B) above, as set forth in Exhibit B attached hereto.
(d)Other Benefits. Except as expressly provided in Sections 5(a), 5(b) and 5(c)
above, no other benefits will be provided to You as part of this Agreement or
otherwise in connection with the termination of Your employment. Any other
benefits to which You may be entitled will be governed by the terms of the
appropriate benefit plans or applicable law.
(e)Acknowledgment. You acknowledge that the payments and benefits provided for
in this Agreement exceed those which You would normally receive upon termination
of the employment relationship in this situation and that such additional
payments and benefits are in exchange for You signing this Agreement.
(f)Taxes. Company does not make any representations and is not providing any
advice regarding the taxation of the payments described in this Agreement,
including, but not limited to taxes, interest, and penalties under Section 409A
of the Internal Revenue Code and liabilities under state tax laws (together,
“Tax Liabilities”). No indemnification or gross-up is payable under this
Agreement with respect to any such Tax Liabilities. You agree to release the
Company from any and all claims related to Your Tax Liabilities and hold the
Company harmless in the event of any claims made against You related to such Tax
Liabilities.
6.Release.
(a)General Release. In exchange for the compensation, payments, benefits,
promises and other consideration provided to You under this Agreement, to the
fullest extent permitted by law, You for yourself, your successors, heirs and
assigns, hereby forever release and discharge the Company and Releasees (as
defined below) from any and all claims, grievances, injuries, causes of action,
suits, arbitrations, wages, attorneys’ fees, costs, damages, promises, contracts
or liabilities whatsoever, in law or in equity, whether known or unknown or
suspected to exist by You, which You have had or may now have against Company or
Releasees, including, but not limited to, any arising from or connected in any
way with Your employment with the Company or the termination of that employment.
Without limiting the generality of the foregoing, this waiver and release
includes any claim or right based upon any federal, state, or local employment
practices or laws including, but not limited to: The Age Discrimination in
Employment Act (ADEA), Title VII of the Civil Rights Act of 1964, the Americans
With Disabilities Act (ADA), the Older Workers’ Benefits Protection Act, the
Rehabilitation Act of 1973, the Worker Adjustment and Retraining Notification
Act (WARN), the Equal Pay Act, the Family and Medical Leave Act of 1993 (FMLA),
the Employee Retirement Income Security Act (ERISA), the Illinois Human Rights
Act, the Right to Privacy in the Workplace Act, the Illinois Health and Safety
Act, the Illinois WARN Act, the Illinois One Day Rest in Seven Act, the Illinois
Union Employee Health and Benefits Protection Act, the Illinois Employment
Contract Act, the Illinois Labor Dispute Act, the Victims' Economic Security and
Safety Act, the Illinois Whistleblower Act) and amendments to those laws as well
as any claims under local statutes and ordinances that may be legally waived and
released and/or any other federal, state or local laws dealing with employment
claims, practices, discrimination, wrongful discharge, or breach of contract.
Without limiting the generality of the foregoing, You hereby acknowledge and
covenant that You have knowingly relinquished and forever release any and all
remedies which might otherwise be available to You, including claims for back
pay, liquidated damages, recovery of interest, costs, punitive damages or
attorneys’ fees, and any claims for employment or re-employment with Company.
(b)Releasees. For purposes of this Agreement, the term “Releasees” includes the
Company and the Company’s parents, subsidiaries, affiliates, related companies,
partnerships and joint ventures, predecessors, successors and assigns, and with
respect to each such entity, all of its past and present employees, officers,
directors, shareholders, owners, representatives, agents, attorneys, assigns,
insurers, employee benefits plans and such plans’ administrators, fiduciaries,
trustees,





--------------------------------------------------------------------------------





assigns and agents, and each of its and their respective successors and assigns,
each and all of them in their personal and representative capacities, and any
other persons or entities acting on behalf of any of these persons or entities.
(c)Exceptions. Nothing in this Agreement constitutes a release or waiver by You,
or prevents You from making or asserting: (i) any claim or right under COBRA;
(ii) any claim or right for unemployment insurance or workers’ compensation
benefits; (iii) any claim to vested benefits under the written terms of a
qualified employee pension or retirement benefit plan; and (iv) any claim or
right under this Agreement. In addition, the foregoing release of claims
excludes and You do not waive, release or discharge (I) any right to file an
administrative charge or complaint with the Equal Employment Opportunity
Commission or other administrative or government agency; and (II) any right to
make claims which cannot be waived by law. Notwithstanding the foregoing, You
agree to waive the right to receive any future monetary recovery directly from
the Company, including payments from the Company that result from any complaints
or charges that you file with any governmental agency or that are filed on your
behalf. Finally, nothing in this Agreement is intended to or will be used in any
way to limit employees’ rights to communicate with a government agency, as
provided for, protected under or warranted by applicable law. If it is
determined that any claim covered by Paragraph 6 cannot be released as a matter
of law, this release of claims will remain valid and fully enforceable as to the
remaining released claims.
(d)Supplemental Release. You agree to deliver a signed copy of the Supplemental
Release to the Company on the Separation Date.
7.Absence of Certain Claims.
(a)You agree that as of the date you sign this Agreement: (i) if You requested a
leave of absence, the Company has made available to You information about the
Family and Medical Leave Act (“FMLA”) and other leave rights and You were not
improperly denied any request for leave under the FMLA or other leave law; (ii)
if You took leave under the FMLA or other leave law, the Company provided You
with the full range of benefits to which You were entitled and did not subject
You to any retaliation as a result of taking such leave; (iii) the Company paid
You all wages, including overtime, commissions, bonuses, incentives, vacation
and other time off benefits, and any other form of compensation or remuneration
of any kind, and You have properly reported all hours that You have worked, if
required to do so; and (iv) the Company gave You appropriate notice of Your
separation from employment under the Worker Adjustment Retraining and
Notification Act or similar state or local law, if applicable.
(b)As of the date You sign this Agreement you agree and warrant that: (i) You
have advised the Company of all facts of which You are aware that You believe
may constitute a violation of the Company’s general polices, compliance
policies, legal obligations, or the law; (ii) the Company has resolved those
issues to your satisfaction; (iii) you are not aware of any current violations
of the Company’s general policies, compliance policies, legal obligations, or
the law; and (iv) you have not suffered any adverse action as a result of your
conduct in this regard.
8.Non-Admission of Liability. You and the Company agree that this Agreement
shall not in any way be construed or interpreted as an admission of liability or
wrongdoing by the Company, the Releasees, or You, any such liability or
wrongdoing being expressly denied.
9.Return of Company Property. You represent that on the Separation Date, except
as otherwise agreed between You and the Company, You will have returned to the
Company, and following the Separation Date You will refrain from intentionally
obtaining or seeking to obtain, all Company property including, but not limited
to, company credit card, mobile devices, iPads, computer laptops, original and
duplicate copies of all Your work product and of files, calendars, books,
records, notes, notebooks, customer lists and proposals to customers, manuals,
computer disks, thumb drives, diskettes and any other magnetic and other
materials you have in your possession or under your control belonging to the
Company and Releasees or containing confidential or proprietary information
concerning the Company and Releasees or their customers or operations.
10.Cooperation. As a free and voluntary act, You agree after the termination
date to cooperate at the Company’s request and expense with any inquiries,
investigations, threats of litigation, or claims or lawsuits by or involving the
Releasees on matters regarding which You had some knowledge or responsibility.
You shall make yourself reasonably available at the Company’s request and
expense for any inquiry, investigation or litigation, including specifically,
but not exclusively, preparation for depositions and trial. You will not receive
reimbursement for time spent testifying in depositions or trial or any interview
by government officials. You agree not to assist or provide information in any
private litigation against the Releasees, except as required under law or formal
legal process, and only after first giving notice to the Company to allow the
Company to take action with respect to any request for information or assistance
by anyone.
11.Continuing Obligations.
(a)Reserved.
(b)Confidential and Proprietary Information. Unless you first secure the
Company’s written consent, you shall not directly or indirectly publish,
disclose, market, use, intentionally obtain or seek to obtain, or authorize,
advise, hire,





--------------------------------------------------------------------------------





counsel or otherwise procure any other person or entity, directly or indirectly,
to publish, disclose, market, use, intentionally obtain or seek to obtain, any
trade secrets, proprietary computer software and programs, and other
confidential and proprietary information and materials of or about the Company
and Releasees and their operations and customers, including any confidential and
proprietary information and materials of which you became aware or informed
during your employment with the Company (“Company Proprietary Information”).
Such Company Proprietary Information is and shall continue to be the exclusive
proprietary property of the Company and Releasees. Notwithstanding any other
provision of this Agreement, (a) the Employee is hereby notified in accordance
with the Defend Trade Secrets Act of 2016 that the Employee will not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that: (I) is made (A) in confidence to a federal,
state or local government official, either directly or indirectly, or to any
attorney; and (B) solely for the purpose of reporting or investigating a
suspected violation of law; or (II) is made in a complaint or other document
that is filed under seal in a lawsuit or other proceeding; and (b) the Employee
is further notified that if the Employee files a lawsuit for retaliation by the
Employer for reporting a suspected violation of law, the Employee may disclose
the Employer’s trade secrets to the Employee’s attorney and use the trade secret
information in the court proceeding if the Employee: (I) files any document
containing the trade secret under seal; and (II) does not disclose the trade
secret, except pursuant to court order.     
(c)Defend Trade Secrets Act Notice. Notwithstanding any of the foregoing (or any
other provision in this Agreement), pursuant to 18 USC § 1833(b), an individual
may not be held criminally or civilly liable under any federal or state trade
secret law for disclosure of a trade secret: (i) made in confidence to a
government official, either directly or indirectly, or to an attorney, solely
for the purpose of reporting or investigating a suspected violation of law;
and/or (ii) in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. Additionally, an individual suing
an employer for retaliation based on the reporting of a suspected violation of
law may disclose a trade secret to his or her attorney and use the trade secret
information in the court proceeding, so long as any document containing the
trade secret is filed under seal and the individual does not disclose the trade
secret except pursuant to court order.
(d)Agreement Not to Solicit Business Contacts. As a condition to and in
consideration for any benefits provided under this Agreement, You shall not, for
one year following Your Separation Date (the “Restricted Period”), directly or
indirectly (i) solicit or encourage any client, customer, bona fide prospective
client or customer, supplier, licensee, licensor, landlord or other business
relation of the Company and/or any of its affiliates (each a “Business Contact”)
to terminate or diminish its relationship with them; or (ii) seek to persuade
any such Business Contact to conduct with anyone else the business of the
Company that such Business Contact conducts or could conduct with the Company
and/or any of its affiliates.
(e)Agreement Not to Solicit or Hire Employees. As a condition to and in
consideration for any benefits provided under this Agreement, You shall not,
during the Restricted Period, directly or indirectly solicit for employment,
employ or induce or attempt to induce any employees, consultants, contractors or
representatives of the Company and/or any of its affiliates to stop working for,
contracting with or representing the Company and/or its affiliates.
Notwithstanding the foregoing, You will not be in breach or violation hereof in
the event You use any form of industry wide or public media to advertise, seek
or solicit employment, consulting, contract or representative services without
specifically targeting the employees, consultants, contractors or
representatives of the Company.
(f)Non-Disparagement. As a condition to and in consideration for any benefits
provided under this Agreement, You shall not, during the Restricted Period or at
any time thereafter, make, directly or indirectly, any public or private
statements or other communications that are or could be harmful to or reflect
negatively on (or that are otherwise disparaging of) the Company or any of its
affiliates or their respective businesses, or any of their past, present or
future officers, directors, employees, advisors, agents, policies, procedures,
practices, decision-making, conduct, professionalism or compliance with
standards.
(g)Compliance with Law or Legal Process. Nothing in this Agreement prohibits or
restricts any party or such party’s attorneys from their rights to: (i) disclose
relevant and necessary information or documents in any action, investigation, or
proceeding relating to this Agreement, or as required by law or legal process;
or (ii) participate, cooperate, or testify in any action, investigation, or
proceeding with, or provide information to, the Company’s Legal Department, any
self-regulatory organization, any governmental agency, or legislative body;
provided that, if permitted by law, upon receipt of any subpoena, court order or
other legal process compelling the disclosure of any such information or
documents, the party receiving the subpoena, order, or legal process shall give
prompt written notice to the other party to permit the other party to protect
its interests in confidentiality to the fullest extent possible.
(h)Termination of Benefits. In the event You, at any time, violate any of these
Continuing Obligations or other confidentiality obligations to the Company:
(i) You will be deemed in material breach of this Agreement, (ii) the Company
will be relieved of any ongoing obligation to comply with any of the terms of
this Agreement, including without limitation the obligation to make the payments
described in Section 5 above and (iii) the Company will be entitled to the
return of all payments made to you pursuant to this Agreement and retaining the
right to take any other action to enforce this Agreement and seek additional
damages and other judicial relief for any breach. The Company will also be
entitled to take all steps to enforce this Agreement and seek damages and other
judicial relief for the breach.





--------------------------------------------------------------------------------





12.Acknowledgments.
(a)Entire Agreement. The parties hereto acknowledge and agree that this
Agreement contains the entire Agreement between Company and You with respect to
the subject matter hereof and that it supersedes and invalidates any previous
agreements or policies or contracts between them. No representations,
inducements, promises or agreements, oral or otherwise, which are not embodied
herein shall be of any force or effect.
(b)Modification. This Agreement may not be changed orally, and no modification,
amendment, or waiver of any of the provisions contained in this Agreement, nor
any future representation, promise or condition in connection with the subject
matter of this Agreement shall be binding upon any party unless made in writing
and signed by both parties.
(c)Understanding of Agreement. You expressly state that you have carefully read
this Agreement, understand it and agree and acknowledge that you are releasing
Company from any possible claim which you may have relating to your employment
with Company or the termination of such employment. You further agree that it
has been recommended to You that You consult with an attorney and any other
advisor of Your own choosing regarding Your execution of this Agreement. You
further agree that You have been given twenty-one (21) days in which to consider
whether to sign this Agreement and have either used that full twenty-one (21)
day period or voluntarily decided to sign this Agreement before the end of that
period. You further understand that You may revoke this Agreement within seven
(7) days after executing it by notifying Company in writing of such revocation.
This Agreement shall not take effect until the eighth day after its execution,
but if it is not revoked within the seven (7) day period, this Agreement shall
be fully effective and enforceable thereafter.
(d)Governing Law: Jurisdiction and Venue. This Agreement, for all purposes,
shall be construed in accordance with the laws of the State of Illinois without
regard to conflicts-of-law principles. Any action or proceeding by either of the
parties to enforce this Agreement shall be brought only in any state or federal
court located in the state of State of Illinois, county of Cook. The parties
hereby irrevocably submit to the exclusive jurisdiction of such courts and waive
the defense of inconvenient forum to the maintenance of any such action or
proceeding in such venue.
(e)Waiver. No waiver by either of the parties of any breach by the other party
hereto of any condition or provision of this Agreement to be performed by the
other party hereto shall be deemed a waiver of any similar or dissimilar
provision or condition at the same or any prior or subsequent time, nor shall
the failure of or delay by either of the parties in exercising any right, power
or privilege hereunder operate as a waiver thereof to preclude any other or
further exercise thereof or the exercise of any other such right, power or
privilege.
(f)Severability. Should any provision of this Agreement be held by a court of
competent jurisdiction to be enforceable only if modified, or if any portion of
this Agreement shall be held as unenforceable and thus stricken, such holding
shall not affect the validity of the remainder of this Agreement, the balance of
which shall continue to be binding upon the parties with any such modification
to become a part hereof and treated as though originally set forth in this
Agreement.
The parties further agree that any such court is expressly authorized to modify
any such unenforceable provision of this Agreement in lieu of severing such
unenforceable provision from this Agreement in its entirety, whether by
rewriting the offending provision, deleting any or all of the offending
provision, adding additional language to this Agreement or by making such other
modifications as it deems warranted to carry out the intent and agreement of the
parties as embodied herein to the maximum extent permitted by law.
The parties expressly agree that this Agreement as so modified by the court
shall be binding upon and enforceable against each of them. In any event, should
one or more of the provisions of this Agreement be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions hereof, and if such provision or
provisions are not modified as provided above, this Agreement shall be construed
as if such invalid, illegal or unenforceable provisions had not been set forth
herein.
(g)Captions. Captions and headings of the sections and paragraphs of this
Agreement are intended solely for convenience and no provision of this Agreement
is to be construed by reference to the caption or heading of any section or
paragraph.
(h)Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which taken together shall constitute
one and the same instrument.
(i)Company Consent. To be effective, any consent of the Company given under this
Agreement must be in writing and provided by the Senior Vice President, Human
Resources or President and Chief Executive Officer.
[The remainder of this page has been left blank intentionally. Signature page
follows.]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth below.    
Coeur Mining, Inc.


By /s/ Emilie C. Schouten 


Name Emilie C. Schouten 


Title Senior Vice President, Human Resources Officer 
Peter C. Mitchell


/s/ Peter C. Mitchell
Signature


Print Name: Peter C. Mitchell


Date: December 19, 2018 




































































--------------------------------------------------------------------------------





SCHEDULE A
SUPPLEMENTAL WAIVER AND RELEASE AGREEMENT
THIS SUPPLEMENTAL WAIVER AND RELEASE AGREEMENT (“Supplemental Release”) is
entered into by Peter C. Mitchell (“Employee” or “You”) for the benefit of Coeur
Mining, Inc. (“Company”) and the other Releasees. Capitalized terms not
otherwise defined herein will have the same meaning ascribed to them in the
Separation and Release of Claims Agreement (“Agreement”), and you hereby agree
as follows:
1.Release.
(a)General Release. In exchange for the compensation, payments, benefits,
promises and other consideration provided to You under the Agreement, to the
fullest extent permitted by law, You for yourself, your successors, heirs and
assigns, hereby forever release and discharge the Company and Releasees (as
defined below) from any and all claims, grievances, injuries, causes of action,
suits, arbitrations, wages, attorneys’ fees, costs, damages, promises, contracts
or liabilities whatsoever, in law or in equity, whether known or unknown or
suspected to exist by You, which You have had or may now have against Company or
Releasees, including, but not limited to, any arising from or connected in any
way with Your employment with the Company or the termination of that employment.
Without limiting the generality of the foregoing, this waiver and release
includes any claim or right based upon any federal, state, or local employment
practices or laws including, but not limited to: The Age Discrimination in
Employment Act (ADEA), Title VII of the Civil Rights Act of 1964, the Americans
With Disabilities Act (ADA), the Rehabilitation Act of 1973, the Worker
Adjustment and Retraining Notification Act (WARN), the Equal Pay Act, the Family
and Medical Leave Act of 1993 (FMLA), the Employee Retirement Income Security
Act (ERISA), the Illinois Human Rights Act, the Right to Privacy in the
Workplace Act, the Illinois Health and Safety Act, the Illinois WARN Act, the
Illinois One Day Rest in Seven Act, the Illinois Union Employee Health and
Benefits Protection Act, the Illinois Employment Contract Act, the Illinois
Labor Dispute Act, the Victims' Economic Security and Safety Act, the Illinois
Whistleblower Act), and amendments to those laws as well as any claims under
local statutes and ordinances that may be legally waived and released and/or any
other federal, state or local laws dealing with employment claims, practices,
discrimination, wrongful discharge, or breach of contract. Without limiting the
generality of the foregoing, You hereby acknowledge and covenant that You have
knowingly relinquished and forever release any and all remedies which might
otherwise be available to You, including claims for back pay, liquidated
damages, recovery of interest, costs, punitive damages or attorneys’ fees, and
any claims for employment or re-employment with Company.
(b)Exceptions. Nothing in this Supplemental Release constitutes a release or
waiver by You, or prevents You from making or asserting: (i) any claim or right
under COBRA; (ii) any claim or right for unemployment insurance or workers’
compensation benefits; (iii) any claim to vested benefits under the written
terms of a qualified employee pension or retirement benefit plan; and (iv) any
claim or right under this Agreement. In addition, the foregoing release of
claims excludes and You do not waive, release or discharge (I) any right to file
an administrative charge or complaint with the Equal Employment Opportunity
Commission or other administrative or government agency; and (II) any right to
make claims which cannot be waived by law. Notwithstanding the foregoing, You
agree to waive the right to receive any future monetary recovery directly from
the Company, including payments from the Company that result from any complaints
or charges that you file with any governmental agency or that are filed on your
behalf. Finally, nothing in this Supplemental Release is intended to or will be
used in any way to limit employees’ rights to communicate with a government
agency, as provided for, protected under or warranted by applicable law. If it
is determined that any claim covered by this paragraph cannot be released as a
matter of law, this release of claims will remain valid and fully enforceable as
to the remaining released claims.
2.Absence of Certain Claims.
(a)You agree that as of the date you sign this Supplemental Release: (i) if You
requested a leave of absence, the Company has made available to You information
about the Family and Medical Leave Act (“FMLA”) and other leave rights and You
were not improperly denied any request for leave under the FMLA or other leave
law; (ii) if You took leave under the FMLA or other leave law, the Company
provided You with the full range of benefits to which You were entitled and did
not subject You to any retaliation as a result of taking such leave; (iii) the
Company paid You all wages, including overtime, commissions, bonuses,
incentives, vacation and other time off benefits, and any other form of
compensation or remuneration of any kind, and You have properly reported all
hours that You have worked, if required to do so; and (iv) the Company gave You
appropriate notice of Your separation from employment under the Worker
Adjustment Retraining and Notification Act or similar state or local law, if
applicable.
(b)As of the date You sign this Supplemental Release you agree and warrant that:
(i) You have advised the Company of all facts of which You are aware that You
believe may constitute a violation of the Company’s general polices, compliance
policies, legal obligations, or the law; (ii) the Company has resolved those
issues to your





--------------------------------------------------------------------------------





satisfaction; (iii) you are not aware of any current violations of the Company’s
general policies, compliance policies, legal obligations, or the law; and (iv)
you have not suffered any adverse action as a result of your conduct in this
regard.
3.Return of Company Property. You covenant that You will have returned to the
Company all Company property including, but not limited to, company credit
cards, building passes, mobile devices, iPads, computer laptops, original and
duplicate copies of all Your work product and of files, calendars, books,
records, notes, notebooks, customer lists and proposals to customers, manuals,
computer disks, thumb drives, diskettes and any other magnetic and other
materials you have in your possession or under your control belonging to the
Company and Releasees or containing confidential or proprietary information
concerning the Company and Releasees or their customers or operations.




EMPLOYEE


_________________________________
Peter C. Mitchell


Date: ____________________________
























































--------------------------------------------------------------------------------





SCHEDULE B
EQUITY AWARD MATTERS
Restricted Stock Vesting:
115,950 shares
•
77,583 shares granted in 2016

•
24,545 shares granted in 2017

•
13,822 shares granted in 2018

Performance Share Issuance:
•
pro rata portion of the target number of performance share units awarded in
early 2017 for the three-year performance period from January 1, 2017 through
December 31, 2019 (32,167 shares)

•
pro rata portion of the target number of performance share units awarded in
early 2018 for the three-year performance period from January 1, 2018 through
December 31, 2020 shares (20,730 shares)








